Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered August 28, 2000, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The radioed description of defendant, which included a detailed clothing description, was sufficiently specific to provide probable cause to arrest despite the passage of about 45 minutes from the drug transaction, since no one else nearby matched the description (see People v Rampersant, 272 AD2d 202, lv denied 95 NY2d 870). At the very least, the police had reasonable suspicion upon which to detain defendant pending a confirmatory identification. Contrary to defendant’s argument, the evidence warranted a reasonable inference that the confirmatory identification was made by an officer with personal knowledge of the fact that defendant had sold drugs (see People v Ketcham, 93 NY2d 416). Concur — Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.